DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 22 March 2019 included a foreign patent document citation number 16 for Korean unexamined utility model publication KR 970033389 U. This publication does indeed exist, with a date matching that listed in the IDS but it is for a rearview mirror of an automobile. The Office notices that Korean unexamined patent application KR 970033389 A shares the same patent family as foreign patent document citation 14 to KR 100241032 B1. The previously assigned Examiner has already considered the unexamined utility model publication, but the Office thought it worth mentioning that this patent number seems erroneously cited.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, first, “selecting a laser wavelength and linewidth” (ln. 6), and second, “a selected wavelength range” (last line). Reviewing the disclosure, it appears that the “laser wavelength” that is “select[ed]” and the “selected wavelength range” are the same thing, since the specification makes clear that, indeed, a wavelength range is selected (e.g. para. 56). Applicant should amend the claim to make clear that a wavelength range is selected. Furthermore, since the specification speaks of narrowing the linewidth (e.g. para. 65), the Office suggests—unless there is good reason not to—that a range also be mentioned with respect to the linewidth.
	Claim 3 recites similar limitations and should be amended in the same way.
Claim 1 now recites, “a range of oscillator strength values for spectral lines of the metal/alloy vapor” (last three lines). If the Office’s understanding is correct, the oscillator strength values would be inherent in the metal/alloy vapor. Normally, the use of the definite or indefinite article would be appropriate in a situation like this, but the Office is concerned that the claim may improperly invite a reading where the range of oscillator strength values is somehow narrowed from the broad, inherent range of oscillator strength values for the spectral lines of the metal/alloy vapor. Therefore, unless the Office misunderstands the claim, the Office suggests that the claim recite “the range of oscillator strength values.”
	Claim 3 recites similar limitations and should be amended in the same way.
Claim 5 recites that “the weld is characterized by being free of coloration from plasma detritus.” Similarly, claim 6 recites that “the weld track is characterized by being free of geometrical height or width fluctuations” and claim 7 recites that “real time detected signals from the welding process are free of absorption based disturbances.” The term “free of” renders each claim indefinite, as it’s the Office understand that, even with the claimed method, the result would not be perfectly free of the undesirable figures. The specification reveals more clearly, as para. 16 states that “the weld is characterized by being substantially free of coloration from plasma detritus,” para. 17 states that “the weld track is characterized by being substantially free of geometrical height or width fluctuations,” and para. 18 states that “the real time detected signals from the welding process are substantially free of absorption-based disturbances.” Adding the accurate term “substantially” to each claim would not help, since the term “substantially” would operate as an indefinite, relative term. Applicant may be able to claim reduced coloration, height or width fluctuations, or absorption-based disturbances compared to a prior art method, but the specification would have to provide original support for the prior art method, and the prior art method would have to be adequately described in each claim; it could be an unwieldy solution.
Claims 2, 4, and 5 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or mental process without significantly more. The claim(s) recite(s) “pre-selecting the parameters of a metal/alloy welding process,” “determining the spectrum of an electronic transition of a metal/alloy vapor,” and “selecting a laser wavelength and linewidth.” This judicial exception is not integrated into a practical application because the claim is without a welding process, or associated machine, that uses the resulting parameters. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the metal/alloy vapor in the claim is merely hypothetical.
Independent claim 3, however, is valid under § 101.

Allowable Subject Matter
Claims 3–7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments in the Remarks filed 21 April 2022, with respect to the §103 rejection made in the previous Office action, are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761